Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments 
Claims 41-60 and 81-91 are allowable per the reasons for allowance below. 

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
35 USC 101

The claims 41-60 and 81-91 are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis as the claimed invention uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

For example, the claimed invention recited limitations such as by a first machine learning model, the first machine learning model having been trained using combinations of digital hyperspectral images and corresponding levels of product qualities, including measured levels of hyperspectral wavelength information or waveband information for chemical constituents; which is more than just linking the judicial exception to a technological environment, but rather it provides specific technical elements such as a digital hyperspectral image and analyzing these images with machine learning models. The hyperspectral image and machine learning model is integral to the claimed invention which goes way beyond merely linking the judicial exception to a technological environment. 
Thus the Independent Claims are not directed to an abstract idea under 2A Prong 2 of the 2019 PEG, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.   

In addition, Applicant’s arguments, see pages 16-24, filed 5/6/2022, with respect to 35 USC 101 have been fully considered and are persuasive. The Examiner withdraws 35 USC 101 rejection.


35 USC 103
The closest prior art of record includes Fuhr (U.S2013/0039543 A1) in view of Jung (20140122169) but the references of Fuhr and Jung fail to teach the claim limitations.
Applicant’s arguments filed 9/21/2020, are deemed to be persuasive and adequately reflect the Examiner’s opinion as to why the claims 41-60 and 81-91 are allowable over this prior art of record. (See MPEP 1302.14).

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

Nipe et al. (20180365822) Discloses a system (100) that has a processor (111) for acquiring a hyperspectral image (105) of a food object by an imaging device (104), where the hyperspectral image of the food object comprises a three-dimensional set of images of the food object. The processor normalizes the hyperspectral image of the food object. The processor selects a region of interest in the hyperspectral image, where the region of interest comprises a subset of an image in the set of images. The processor extracts spectral features from the region of interest in the hyperspectral image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683